Citation Nr: 0005848	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastroesophageal 
reflux disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1975 
and from January to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  An unappealed decision of August 1984 denied reopening of 
the veteran's claim for service connection for residuals of a 
right wrist injury.

2.  The evidence added to the record since the August 1984 
decision is redundant or cumulative of evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  In an unappealed rating decision dated in June 1994 the 
RO denied the veteran's claims for service connection for 
psychiatric disability, stomach disability and 
gastroesophageal reflux disability.

4.  The evidence added to the record since the June 1994 
rating decision is redundant or cumulative of evidence 
previously of record or is not so significant that it must be 
considered in order to fairly decide the merits of any of the 
claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a stomach 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for 
gastroesophageal reflux disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999). 

4.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of a 
right wrist injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a right wrist 
laceration was originally denied by the RO in an October 1977 
rating decision.  In an unappealed August 1984 decision, the 
RO determined that the veteran that he had not submitted new 
and material evidence to reopen his claim.  Service 
connection for psychiatric disability, stomach disability and 
gastroesophageal reflux disability was appealed in an 
unappealed rating decision of June 1994.  These unappealed 
decisions are final.  38 U.S.C.A. § 7105 (West 1991).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The veteran's contends that his current right wrist 
disability is etiologically related to a laceration sustained 
during his first period of active duty.

The evidence of record at the time of the August 1984 
decision included service medical records which show that the 
veteran was treated in May 1973 for a right wrist injury; 
minimal swelling and limited range of motion were noted.  On 
examination for discharge in June 1975, the veteran's 
musculoskeletal system, skin and neurologic status were found 
to be normal.  

Also included in the record in August 1984 was a September 
1977 VA hospital summary showing that the veteran was 
hospitalized for excision of a neuroma of the right wrist.  
The report notes that the veteran reported sustaining a 
laceration to the proximal portions of the snuff box 
following which he had no particular problems until 
approximately five weeks prior to admission when he injured 
the area of the laceration and developed dysesthetic 
discomfort in the radial aspect of the right hand. 

The medical evidence added to the record since the June 1984 
decision consists of private medical records, VA medical 
records, records pertaining to the veteran's reserve service 
and service medical records for the veteran's second period 
of service.  None of the medical evidence added to the record 
suggests that the veteran's current right wrist disability 
originated or increased in severity during either period of 
active duty or is otherwise etiologically related to service.  
Therefore, the medical evidence added to the record is not so 
significant by itself or in conjunction with the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim. 

Statements of the veteran have also been added to the record 
since the June 1984 decision.  In these statements, the 
veteran has essentially contended that his current right 
wrist disability is etiologically related to injury sustained 
during his first period of active duty.  These statements are 
not material because the veteran is not competent to render 
this opinion concerning medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet.App. 211, 214 (1993).

Service personnel records have also been added to the record 
but they provide no new information pertinent to the 
veteran's claim.  Therefore, they are not new and material.    

In sum, no new and material evidence has been received to 
reopen the veteran's claim for service connection for 
residuals of a right wrist injury.

The veteran claims that service connection is warranted for 
psychiatric disability because it is etiologically related to 
his second period of service and that service connection is 
warranted for stomach and gastroesophageal reflex 
disabilities because they originated in his second period of 
active duty.  The veteran also asserts that his 
gastroesophageal reflux disability should be considered an 
undiagnosed illness which is etiologically related to his 
Persian Gulf service.

The evidence of record at the time of the June 1994 decision 
included service medical records for both periods of active 
duty, reserve medical records, private medical records and VA 
medical records.  

The service medical records for the veteran's first period of 
active duty show that he was treated in March 1974 for 
gastroenteritis.  They are otherwise negative for evidence of 
stomach disability, psychiatric disability or 
gastroesophageal disability.  The report of the veteran's 
June 1975 examination for discharge shows that his 
psychiatric status and abdomen and viscera were found to be 
normal.

The report of a December 1975 VA cholecystogram reveals that 
his esophagus had normal motility and there was no evidence 
of a hiatal hernia or reflux.  At a December 1975 VA 
gastrointestinal examination, the veteran complained of 
pyrosis over the previous year.  The examination resulted in 
a diagnosis of hepatitis.  At an October 1976 VA 
gastrointestinal examination, the veteran complained of 
continued pyrosis and eructations throughout the day over the 
previous 4-5 months.  The examination resulted in a diagnosis 
of hepatitis with no residuals.  No other diagnosis was 
rendered on either VA gastrointestinal examination.

Medical records pertaining to the veteran's reserve service 
and second period of active duty are negative for evidence of 
stomach disability, psychiatric disability or 
gastroesophageal disability.

Treatment records from the Rice Clinic Medical Center dated 
in 1992 and 1993 show diagnoses of Barrett's esophagitis, 
esophageal stricture, gastroesophageal reflux, a hiatal 
hernia, erosive esophagitis, and dysphagia.  They do not 
provide a link between the post-service diagnoses and 
service.

Private and VA medical records have been added to the record 
since the June 1994 decision.  There is no indication in the 
medical evidence added to the record that any of the claimed 
disabilities was present in service or are etiologically 
related to service.  In fact, no medical evidence showing 
that the veteran has been diagnosed with a psychiatric 
disease has been added to the record.  Therefore, the medical 
evidence added to the record is not so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
any of the previously denied claims.

Service personnel records have also been added to the record 
but they provide no new information relevant to the veteran's 
claims.  Therefore, they are not new and material.

Statements of the veteran have also been added to the record.  
In these statements, the veteran has expressed his opinion 
that the claimed disabilities are etiologically related to 
his second period of active duty.  As a lay person, he is not 
competent render a medical diagnosis or an opinion concerning 
medical etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet.App. 211, 214 (1993).  
Therefore, his statements are not material.

With respect to the veteran's contention that his 
gastroesophageal reflux disability should be service-
connected as an undiagnosed illness due to his Persian Gulf 
War service, the Board notes that the record reflects that 
the disability has been medically attributed to known 
clinical diagnoses and there is no medical evidence 
suggesting that it is due to an undiagnosed illness.  
Therefore, the presumptive provisions of 38 C.F.R. § 3.317 
(1999) concerning undiagnosed illnesses manifested in Persian 
Gulf veterans are not applicable to the facts of this case.

In sum, no new and material evidence has been received to 
reopen the claim for service connection for psychiatric 
disability, stomach disability or gastroesophageal reflux 
disability.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for a 
psychiatric disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for a 
stomach disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for 
gastroesophageal reflux disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for 
residuals of a right wrist injury is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

